Citation Nr: 0418074	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the knees, on direct basis and as secondary to the 
service-connected bilateral residuals of frostbite of the 
lower extremities and/or bilateral peripheral neuropathy of 
the lower extremities.

2.  Entitlement to service connection for bilateral arthritis 
of the metacarpophalangeal and interphalangeal joints, on 
direct basis and as secondary to the service-connected 
bilateral residuals of frostbite of the lower extremities 
and/or bilateral peripheral neuropathy of the lower 
extremities.

3.  Entitlement to service connection for bilateral arthritis 
of the shoulders, on direct basis and as secondary to the 
service-connected bilateral residuals of frostbite of the 
lower extremities and/or bilateral peripheral neuropathy of 
the lower extremities.

4.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
bilateral residuals of frostbite of the lower extremities, 
bilateral peripheral neuropathy of the lower extremities, 
and/or post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 
10 percent for PTSD.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  In June 2004, the Board granted the 
veteran's motion to advance the appeal on the Board's docket 
because of his age.

The RO considered the issue of service connection for 
arthritis of the hands, knees, shoulders and fingers on a 
direct basis and as secondary to the service-connected 
residuals of frostbite.  As the bilateral peripheral 
neuropathy of the lower extremities is a separate disability 
from the service-connected residuals of frostbite, service 
connection should also be considered as secondary to that 
disorder.  While the RO readjudicated the issue of service 
connection for hypertension pursuant to section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), it only 
adjudicated the claim on a direct basis and as secondary to 
the service-connected PTSD even though the veteran had 
previously claimed service connection for hypertension as 
secondary to the residuals of frostbite and although the RO 
had adjudicated the issue in a July 2000 rating decision on 
that basis.  Accordingly, service connection for hypertension 
as secondary to the service-connected bilateral residuals of 
frostbite of the lower extremities and/or bilateral 
peripheral neuropathy of the lower extremities should be 
considered.  In light of the above, the issues are as stated 
on the title page.

All issues on the title page except for entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In an October 1998 statement, the veteran raised the issue of 
service connection for numbness in the fingers.  A report of 
a September 1999 VA examination reflects a diagnosis of 
chronic tinea pedis due to trench feet.  Moreover, a report 
of a September 2001 VA joints examination shows a diagnosis 
of bilateral impingement syndrome.  Therefore, the issues of 
service connection for tinea pedis and bilateral impingement 
syndrome have been reasonably raised.  These issues are 
referred to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
currently rated as 80 percent disabling: residuals of 
frostbite of the right lower extremity, rated as 30 percent 
disabling; residuals of frostbite of the left lower 
extremity, rated as 30 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; bilateral sensorineural 
hearing loss, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; and PTSD, rated as 10 percent 
disabling.

2.  The evidence establishes that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 3.341, 4.16(a) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unemployable due to his 
service-connected disabilities.

Total disability is considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  38 
C.F.R. § 3.340(a)(2).  Total ratings for compensation 
purposes are authorized for any disability that is found to 
be sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  Id.

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment includes 
employment in a protected environment, such as a sheltered 
workshop.  Id.

The veteran met the schedular criteria for TDIU due to 
service-connected disability insofar as, for purposes of 
38 C.F.R. § 4.16(a), the veteran's service-connected 
bilateral residuals of frostbite of the lower extremities and 
bilateral peripheral neuropathy of the lower extremities will 
be considered one disability rated as 60 percent disabling 
and his combined rating for all of his service-connected 
disabilities is 80 percent.  Therefore, the VA will grant a 
TDIU due to service-connected disability if the evidence 
shows that the veteran is precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.  

In Hatlestad v Derwinski, 3 Vet. App. 213 (1992), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to TDIU 
benefits.  Specifically, the Court indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment, or a "subjective" one based 
upon the veteran's actual industrial impairment.  Subsequent 
thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (1991).  In order to grant TDIU due to service-connected 
disability, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In discussing the unemployability criteria, 
the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), 
indicated in essence, that the unemployability question - 
that is, the ability or inability to engage in substantial 
gainful activity - had to be looked at in a practical manner, 
and that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the veteran.  Also, an inability to maintain a 
substantially gainful occupation does not mean 100 percent 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

In his May 2000 claim, the veteran reported that he retired 
in 1980 and that he has not been able to work since that time 
because of his service-connected residuals of frostbite, to 
include peripheral neuropathy.  He stated that his last 
occupation was a vocational teacher and that he had four 
years of college.

In a February 2002 statement, Dr. Arvelo opined that because 
of his age and service-connected disabilities, the veteran 
could not work.  

A March 2002 VA outpatient treatment record reflects that a 
VA psychiatrist noted that most individuals in the veteran's 
age range are no longer employed and that if the veteran 
tried to rejoin the workforce, it would not likely be a 
successful endeavor because of his memory changes, recurrent 
low moods, and PTSD symptoms, which would impact his ability 
to get along with co-workers.  Following a mental status 
examination, the Axis I diagnoses were major depressive 
disorder, PTSD, and dementia not otherwise specified.

In a June 2003 statement, a VA physician assistant noted the 
veteran's service-connected disabilities other than PTSD and 
opined that the veteran was not able to obtain or maintain 
gainful employment because of his service-connected 
disabilities.

While the veteran has four years of college education and 
worked as a vocational counselor, his education level and 
occupational experience is of limited relevance in this case 
because of the diagnosis of dementia.  Because Dr. Arvelo 
considered the veteran's age in determining whether he was 
unemployable, his opinion is of limited probative value.  
Similarly, the March 2002 opinion of a VA psychiatrist is of 
limited probative value because she considered symptomatology 
from nonservice-connected psychiatric disorders in concluding 
that the veteran could not reenter the workforce.  On the 
other hand, the VA physician assistant only considered the 
veteran's service-connected orthopedic and ear disorders in 
opining that the veteran was unable to obtain or maintain 
gainful employment.  There is no medical evidence of record 
to directly refute the professional medical opinion of the 
physician assistant, and there are no prevailing reasons to 
doubt the credibility or probative value of the physician 
assistant's statement supporting the claim for TDIU.  Given 
the foregoing, the Board finds that the benefit of the doubt 
is resolved in favor of the veteran.  Accordingly, a TDIU is 
warranted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.




REMAND

In the March 1999 statement, the veteran raised the issue of 
service connection for depression.  Also, dementia has been 
diagnosed and Alzheimer's disease has been reported as a 
current disorder.  Moreover, the representative in June 2004 
written argument raised the issue of entitlement to an 
effective date prior to July 2, 2001, for the grant of 
service connection for PTSD.  Therefore, the issues of 
service connection for depression, dementia, and Alzheimer's 
disease, and the issue of earlier effective date have been 
explicitly or reasonably raised.  These issues are 
inextricably intertwined with the issue of an increased 
rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of that 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.

The veteran has reported that he has been treated at the Vets 
Center in Orlando, Florida.  In addition, Dr. Musgrave of Rio 
Piedras, Puerto Rico, Dr. Colon-Arvelo of Hato Rey, Puerto 
Rico, and the Ashford Community Hospital in Santurce, Puerto 
Rico, did not respond to requests for medical records made in 
1999.  Furthermore, the request for records from the Hospital 
Del Maestro in Hato Rey, Puerto Rico, was returned as 
undeliverable.  Moreover, additional records from the Auxilio 
Mutuo Hospital in Hato Rey, Puerto Rico, may be available.  
Also, the veteran reported in February 2000 that a private 
psychiatrist treated him about 10 years ago.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
hypertension, bilateral arthritis of the 
shoulders, the metacarpophalangeal and 
interphalangeal joints, and the knees, 
bilateral residuals of frostbite in the 
lower extremities, and bilateral 
peripheral neuropathy in the lower 
extremities from August 1945 to the 
present.  Ask the veteran to identify any 
medical treatment or follow-up for 
psychiatric symptomatology from February 
2004 to the present, and to identify the 
private psychiatrist who treated him in 
or around 1990.  

3.  Obtain all records from the VA 
community-based outpatient clinic in 
Orlando, Florida, from January 1998 to 
February 1998 and from January 2004 to 
the present.  Obtain all records from the 
Vets Center in Orlando, Florida, from 
1999 to the present.

4.  Inform the veteran that the letter to 
the Hospital Del Maestro in Hato Rey, 
Puerto Rico, was returned as 
undeliverable and ask him to provide the 
current address for that facility; if 
applicable, obtain all records from that 
facility.  Ask the veteran whether he was 
treated at the Auxilio Mutuo Hospital in 
Hato Rey, Puerto Rico, at any time in 
1991 other than from March 6, 1991, to 
March 15, 1991; if applicable, obtain any 
additional records from that facility.  
Obtain all records from Dr. Musgrave of 
Rio Piedras, Puerto Rico, Dr. Colon-
Arvelo of Hato Rey, Puerto Rico, and the 
Ashford Community Hospital in Santurce, 
Puerto Rico.  Obtain any other identified 
records.  Associate all records with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

5.  After the completion of numbers 1-4 
above, the veteran should be afforded a 
VA hypertension examination to determine 
the nature and extent of the 
hypertension.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should opine on whether it is as 
least as likely as not that the 
hypertension is related to active 
service, including the bilateral trench 
foot.  The examiner should opine on 
whether it is as least as likely as not 
that PTSD, the bilateral residuals of 
frostbite in the lower extremities, 
and/or the bilateral peripheral 
neuropathy of the lower extremities 
caused or aggravated the hypertension.  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

6.  After the completion of numbers 1-4 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and extent of bilateral 
arthritis of the shoulders, the 
metacarpophalangeal and interphalangeal 
joints, and the knees.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  For bilateral arthritis of 
the shoulders, the metacarpophalangeal 
and interphalangeal joints, and the 
knees, the examiner should opine on 
whether it is as least as likely as not 
that each such disorder is related to 
active service, including the bilateral 
trench foot, and whether it is as least 
as likely as not that the bilateral 
residuals of frostbite in the lower 
extremities and/or the bilateral 
peripheral neuropathy of the lower 
extremities caused or aggravated each 
such disorder.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

7.  After the completion of numbers 1-4 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  All 
special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should report 
all psychiatric diagnoses, specifically 
stating whether any current psychiatric 
disorders other than PTSD are found, and 
whether, if multiple disorders are found, 
it is as least as likely as not that PTSD 
caused or aggravated the other 
disorder(s).  For any depressive 
disorder, the examiner should opine on 
whether it is as least as likely as not 
that such a disorder is related to active 
service.  In determining this, the claims 
folder must be reviewed so that the 
chronology of the veteran's various 
psychiatric diagnoses will be considered.

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD, the 
examiner should try to specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and any related 
disorders affect occupational and social 
functioning, without consideration of any 
unrelated disorder.  

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any related disorders).  The 
examiner is asked to include a definition 
of the numerical GAF score assigned, as 
provided in DSM IV.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

8.  The RO should adjudicate the issues 
of entitlement to an effective date prior 
to July 2, 2001, for the grant of service 
connection for PTSD, and entitlement to 
service connection for a depressive 
disorder, on a direct basis and as 
secondary to the service-connected PTSD; 
dementia, as secondary to the service-
connected PTSD; and Alzheimer's disease, 
as secondary to the service-connected 
PTSD.

9.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims, to 
include consideration of whether a staged 
rating for PTSD is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



